Citation Nr: 0102706	
Decision Date: 01/30/01    Archive Date: 02/02/01

DOCKET NO.  99-13 492A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for a hearing loss disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, W.B. and A.B.


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran served on active duty from February 1943 until 
March 1946.  This matter came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  A hearing was held at 
the RO before the undersigned member of the Board in February 
2000.


FINDINGS OF FACT

1. An April 1946 rating decision granted service connection 
for perforated right eardrum and bilateral thickened eardrums 
based on incomplete service medical records.  

2.  Based on additional service medical records an October 
1957 rating decision severed service connection for defective 
hearing.  

3.  The veteran was notified of the July 1957 proposal to 
sever service connection and the October 1957 severance of 
service connection for his ear condition by letters addressed 
to the same address that was used to inform him of a June 
1957 VA examination, to which he reported.

4.  An August 1988 rating decision determined that the 
veteran had not submitted new and material evidence to reopen 
a claim for service connection for defective hearing.

5.  The evidence submitted since the RO's August 1988 
decision either does not bear directly and substantially upon 
the specific matter under consideration, or is cumulative or 
redundant, or is not so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSION OF LAW

The August 1988 decision of the RO denying service connection 
for a hearing loss disability is final; the additional 
evidence received since the RO's August 1988 denial of 
service connection for a hearing loss disability is not new 
and material, and the veteran's claim for benefits has not 
been reopened.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 1991); 
38 C.F.R. §§ 3.104, 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran argues that the evidence presented in support of 
reopening his claim of service connection for hearing loss is 
new and material, and is sufficient to grant service 
connection, particularly when it is considered in light of 
the entire record.  

Based on incomplete service medical records including the 
veteran's March 1946 separation examination report showing a 
diagnosis of perforated eardrum and thickened eardrums, an 
April 1946 rating decision granted service connection and 
assigned a noncompensable evaluation for perforated eardrum 
and bilateral thickened eardrums.  The RO proposed to sever 
the service connected hearing disability in a July 1957 
rating action.  On review of additional service medical 
records, it was noted that within a month of service 
induction in March 1943, the veteran had been treated for 
otitis media and defective hearing.  He had then reported a 
pre-service history of recurrent otitis media since 
childhood.  He added that the left eardrum was perforated 3 
times and the right, twice.  The examiner determined that the 
veteran's ear disorders existed prior to service.  The 
service medical records show he was treated at least twice 
during service for ear problems.  

In light of the additional evidence, the RO determined that 
the veteran's disability existed prior to service and the 
inservice episodes did not represent aggravation beyond the 
normal process.  An October 1957 rating decision severed 
service connection for defective hearing loss.  Thereafter, 
RO decisions in September 1963, May 1974, May 1977, July 
1984, and August 1988 determined that the veteran had not 
submitted new and material to reopen his claim for service 
connection for a hearing disability.  Thus, the August 1988 
rating decision is the last final decision on the issue of 
service connection for a hearing loss disability. 

The issue of whether evidence is "new and material" is 
analyzed under 38 C.F.R. § 3.156(a), and requires a three-
step test.  The first step requires determining whether the 
newly presented evidence "bears directly and substantially 
upon the specific matter under consideration," i.e., whether 
it is probative of the issue at hand.  Evans v. Brown, 9 Vet. 
App. 273, 283 (1996).  Evidence is probative when it "tend[s] 
to prove, or actually prov[es] an issue."  Routen v. Brown, 
10 Vet. App. 183, 186 (1997), citing Black's Law Dictionary 
1203 (6th ed. 1990).  Secondly, the evidence must be shown to 
be actually "new," that is, not of record when the last final 
decision denying the claim was made.  See Evans, 9 Vet. App. 
at 283; Struck v. Brown, 9 Vet. App. 145, 151 (1996).  The 
final question is whether the evidence "is so significant 
that it must be considered in order to fairly decide the 
merits of the claim."  Hodge v. West, 155 F.3d 1356, 1359 
(Fed. Cir., 1998), citing 38 C.F.R. § 3.156(a).  This need 
not mean that the evidence warrants a revision of the prior 
determination, but is intended to ensure the Board has all 
potentially relevant evidence before it.  See Hodge, 155 F.3d 
at 1363, citing "Adjudication; Pensions, Compensation, 
Dependency: New and Material Evidence; Standard Definition," 
55 Fed. Reg. 19089 (1990).  New evidence will be presumed 
credible at this point solely for the purpose of determining 
whether a claim should be reopened.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  If all three tests are satisfied, 
the claim must be reopened.

Records submitted after the August 1988 rating decision 
include testimony and written statements of the veteran, 
duplicate copies of service medical records, and more current 
VA clinical records.  After a review of the record, the Board 
concludes that this evidence is not new and material.  
Accordingly, the claim is not reopened.  

The veteran's testimony and written statements regarding his 
disorder, for the most part, basically recount his earlier 
statements.  They are in essence cumulative and redundant.  
The veteran continues to suggest that there is an etiological 
relationship between his hearing loss disorder and military 
service.  He continues to claim that his perforated eardrums 
resulted from blast injuries received during service.  
However, it should be pointed out that the service medical 
records do not corroborate the veteran's statements.  There 
are no contemporaneous references to a hearing loss injury 
during service, including injuries resulting from a bazooka 
blast.  Furthermore, the record does not contain any medical 
statements or opinions regarding a medical nexus between a 
hearing loss disability and military service.

The veteran testified in February 2000 that he did not 
receive notice of the severance of service connection.  He 
reported that he did not live at that address.  Initially, it 
is noted that the claims file does not show that the RO's 
notice regarding either the proposed severance (dated in July 
1957) or the severance (dated in October 1957) was returned 
by the postal service.  Further, the record shows that during 
this period of time -- in June 1957 -- the RO issued an 
appointment notice (for an ear examination) to this address 
and the veteran appeared at the examination.  Although the 
veteran does not now remember receiving notice of the 1957 
severance of service connection, the record as a whole does 
not suggest that the notices of the proposed severance and 
the severance were not sent to the veteran's last known 
address.  

The Board also considered the duplicate copies of service 
medical records.  Duplicate copies of records previously 
considered, such as these copies of medical records, are not 
considered "new" evidence.  As they have been previously 
considered, they do not add to the evidentiary picture.  

The additional clinical records simply show that the veteran 
is receiving treatment for an unrelated disability.  Although 
this evidence is new, and reports current diagnoses, this 
evidence solely addresses the veteran's current medical 
condition, without commenting on the etiology of the hearing 
disorder.  Not only do these records pertain to treatment 
provided years after separation from active service, this 
evidence does not address or contradict the reasoning offered 
in support of the prior decision.  It has no bearing on the 
issue of service incurrence or aggravation and therefore, is 
not material.  See Shoop v. Derwinski, 3 Vet. App. 45, 47 
(1992).

As none of the evidence added to the record since the RO's 
August 1988 decision, either by itself or in the context of 
all the evidence, both old and new, is competent medical 
evidence reflecting a nexus between the claimed disorder and 
military service, the Board concludes that it does not 
constitute new and material evidence sufficient to reopen the 
claim for service connection.  Therefore, the RO's August 
1988 decision remains final, and the claim is not reopened.

VA has a duty under 38 U.S.C.A. § 5103(a) to advise a 
claimant of the new and material evidence needed to complete 
his claim.  Graves v. Brown, 8 Vet. App. 522, 525 (1995).  
This obligation depends on the particular facts of the case 
and the extent to which VA has advised the claimant of the 
evidence necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69, 77-80 (1995).  The 
appellant has not put VA on notice of the existence of any 
other specific evidence that may be both new and material, 
and sufficient to reopen his claim for service connection.  
Here, the RO fulfilled its obligation in its rating decision 
and statement of the case in which it informed the veteran of 
the reasons his claim had not been reopened.  38 U.S.C.A. 
§ 5103(a).  Also, by this decision, the Board informs the 
appellant of the type of new and material evidence needed to 
reopen his claim.


ORDER

New and material evidence not having been submitted to reopen 
a claim of service connection for a hearing loss disability, 
the benefits sought on appeal are denied.



		
	MARY GALLAGHER
	Veterans Law Judge
	Board of Veterans' Appeals

 

